DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent March 8, 2021, claim(s) 1-2, 6, 10, 20-22, 25, 29-31, 37, 39, and 58-68 is/are pending in this application; of these claim(s) 1, 20, and 39 is/are in independent form.  Claim(s) 1, 2, 6, 10, 20-22, 25, 29-31, 37, and 39 is/are currently amended; claim(s) 58 is/are previously presented; claim(s) 59-68 are new; claim(s) 3-5, 7-9, 11-19, 23-24, 26-28, 32-36, 38, and 40-57 is/are cancelled.
	
Information Disclosure Statement
	In the Non-Final Office Action sent December 8, 2020, the Examiner had erroneously stated that a reference mentioned in the Applicant’s Specification “Navarro, 2011) was not included in an I.D.S.  The Examiner now acknowledges that the reference had in fact been included in the I.D.S. sent November 30, 2020, which was signed by the Examiner.

Specification
The amendments to the Title and the Abstract are acknowledged and have been entered into the record.

Drawings
The drawings were received on March 8, 2021.  These drawings are accepted by the Examiner.

Response to Arguments
Applicant’s arguments, see page 14 lines 9–13, filed March 8, 2021, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 14 line 14–19, filed March 8, 2021, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s arguments, see page 14 line 20-23, filed March 8, 2021, with respect to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn.
With respect to the Information Disclosure Statement, the Examiner acknowledges that the reference had in fact been included in the I.D.S. sent November 30, 2020, which was signed by the Examiner. 
Applicant’s arguments, see page 14 line 24 – page 17 line 21, filed March 8, 2021, with respect to the rejection(s) of claim(s) 1-2, 5, 10, 10-12, 14, 17-18, 20-22, 29-31, 37, 39, and 58 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0147597 A1 (“Leighton”) in view of “DePristo,” wherein the “DePristo” reference is:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 10, 20-22, 25, 29-31, 37, 39, and 58-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0147597 A1 (“Leighton”) in view of “DePristo,” wherein the “DePristo” reference is:
DePristo, M.A., Banks, E., Poplin, R., Garimella, K.V., Maguire, J.R., Hartl, C., Philippakis, A.A., Del Angel, G., Rivas, M.A., Hanna, M. and McKenna, A., 2011. A framework for variation discovery and genotyping using next-generation DNA sequencing data. Nature genetics, 43(5), p.491.

(Leighton Para [0022]: outputting adjusted Next-Generation-Sequencing reads) from biological genetic material (Leighton Para [0022]: from a species), wherein the system includes:
a genetic reading apparatus which is operable to read bases included in the biological genetic material to generate a genome sequence read (Leighton Para [0022]: generate Next-Generation-Sequencing reads to read genetic material from a species), wherein the genome sequence read comprises at least one sequence of bases and associated quality scores (Leighton Para [0022]: the Next-Generation-Sequencing reads have bases and quality scores); and
a data processing apparatus (Leighton Para [0038]: a computer) for processing the genome sequence read (Leighton Para [0022]: for processing Next-Generation-Sequencing reads) to generate the output genomics (Leighton Para [0022]: to output adjusted Next-Generation-Sequencing data), wherein the data processing apparatus is operable:
(a) to perform a search of the at least one sequence of bases in a reference genome corpus, based upon the similarity criterion (Leighton Para [0024]:  determine a small Hamming distance criteria while searching k-mers of a dictionary of Next-Generation-Sequencing data and identifying k-mers based on the criterion that the Hamming distance is within a small distance from other k-mers);
(b) to calculate an adjustment for one or more of the associated quality scores, based upon results of the search (Leighton Para [0024]: calculate a smoothed quality score, based on the similarity to the k-mers)… and
(Leighton Para [0024]: smooth the quality score).

	However, Leighton does not teach:
wherein the adjustment calculation for a quality score associated with a base in the genome sequence read utilises a Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read, wherein the Bayesian estimation utilises the results of the search.
Nevertheless, DePristo teaches:
wherein the adjustment calculation for a quality score associated with a base in the genome sequence read utilises a Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  a variational Bayes Gaussian mixture model corresponding to quality scores), wherein the Bayesian estimation utilises the results of the search  (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  the probability of a variant’s vector of covariate values is the score for the mutational estimate compared to the reference sequence that is searched, such as searching HapMap3 data).
Leighton and DePristo are in the same field of genomics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leighton to include the teachings of DePristo because a Bayesian approach makes better use of prior (See DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration,” last line of the page).

As to claim 2, Leighton in view of DePristo teaches the system of claim 1, wherein the similarity criteria includes a correspondence distance based upon a number of bases that are different between n-mers of the reference genome corpus and the at least one sequence of bases, wherein the correspondence distance to search is a Hamming-distance (Leighton Para [0024]:  the Hamming distance is a distance based on k-mers from the genome of a species and the k-mer to be identified) or Edit-distance (Leighton Para [0024]:  a Hamming distance is a special case of an Edit-distance, and a species anticipates a genus).

As to claim 6, Leighton in view of DePristo teaches the system of claim 1, wherein the Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read depends on the probability that the base is a read error given the sequence of the read and the sequence of a candidate n-mer in the reference genome corpus identified in the search, and the probability of the sequence of the read given the sequence of the candidate n-mer,
wherein the probability that the base is a read error given the sequence of the read and the sequence of a candidate n-mer in the reference genome corpus identified in the search depends on the quality score associated with the base of the genome sequence read and/or (broadest reasonable interpretation of “and/or” is “or”; therefore, this element does not need to be mapped) on a (DePriston page 2 of the online methods, column 1, under “Multi-sample SNP calling”, first paragraph of that section:  the SNP calling step for the probability calculations depend on a quality score for the base and a per-based probability of being a true chromosomal base) between the reference genome corpus and a sample underlying the genome sequence read (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  the probability of a variant’s vector of covariate values is the score for the mutational estimate compared to the reference sequence).

As to claim 10, Leighton in view of DePristo teaches the system of claim 1, characterized in that the system is further operable:
(i) to pre-select at least one success criterion (Leighton Para [0027]: pre-select a success criterion of a perfect hamming score), suitable for determining whether or not adjustments to quality scores of said genome sequence read are sufficient (Leighton Para [0027]: an imperfect hamming score triggers an adjustment to a smoothed quality score);
(ii) to calculate at least one candidate adjustment for quality scores of the genome sequence read (Leighton Para [0027]: calculate a smoothed quality score);
(iii) to determine if the pre-selected at least one success criterion has been met (Leighton Para [0027]: determine whether there is a perfect hamming score);
(Leighton Para [0027]: the Hamming score is not perfect, determine whether there is a Hamming distance of two read errors);
(v) if the adjusted quality scores of the genome sequence read meet the pre-selected at least one success criterion, to adjust the quality scores according to the calculation (Leighton Para [0027]: if the quality scores are not perfect, adjust the quality scores by smoothing).

As to claim 20, Leighton teaches a device for generating output genomics data (Leighton Para [0022]: outputting adjusted Next-Generation-Sequencing reads) from biological genetic material (Leighton Para [0022]: from a species), wherein the device is operable:
(i) to receive a genome sequence read (Leighton Para [0022]: generate Next-Generation-Sequencing reads to read genetic material from a species), wherein the genome sequence read comprises at least one sequence of bases read from the biological genetic material and associated quality scores (Leighton Para [0022]: the Next-Generation-Sequencing reads have bases and quality scores); and
(ii) to process (Leighton Para [0038]: a computer) the genome sequence read (Leighton Para [0022]: for processing Next-Generation-Sequencing reads) to generate the output genomics data (Leighton Para [0022]: to output adjusted Next-Generation-Sequencing data), wherein the device is operable:
(Leighton Para [0024]:  determine a small Hamming distance criteria while searching k-mers of a dictionary of Next-Generation-Sequencing data and identifying k-mers based on the criteria that the Hamming distance is within a small distance from other k-mers);
(b) to calculate an adjustment for one or more of the associated quality scores, based upon results of the search (Leighton Para [0024]: calculate a smoothed quality score, based on the similarity to the k-mers)…
(c) to adjust one or more of the associated quality scores according to the calculated adjustment from (b) (Leighton Para [0024]: smooth the quality score).
However, Leighton does not teach:
wherein the adjustment calculation for a quality score associated with a base in the genome sequence read utilises a Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read, wherein the Bayesian estimation utilises the results of the search.
Nevertheless DePristo teaches:
wherein the adjustment calculation for a quality score associated with a base in the genome sequence read utilises a Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  a variational Bayes Gaussian mixture model corresponding to quality scores), wherein the Bayesian estimation utilises the results of the search (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  the probability of a variant’s vector of covariate values is the score for the mutational estimate compared to the reference sequence that is searched, such as searching HapMap3 data).
Leighton and DePristo are in the same field of genomics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leighton to include the teachings of DePristo because a Bayesian approach makes better use of prior distributions (See DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration,” last line of the page).

As to claim 21, Leighton in view of DePristo teaches the device of claim 20, wherein the similarity criterion includes a correspondence distance based upon a number of bases that are different between n-mers of the reference genome corpus and the at least one sequence of bases (Leighton Para [0024]:  the Hamming distance is a distance based on k-mers of the genome of a species and the k-mer to be identified).

As to claim 22, Leighton in view of DePristo teaches the device of claim 21, wherein the correspondence distance to search is a Hamming-distance (Leighton Para [0024]:  the correspondence distance is based on a Hamming calculation) or Edit-distance search  (Leighton Para [0024]:  a Hamming distance is a special case of an Edit-distance, and a species anticipates a genus).

As to claim 25, Leighton in view of DePristo teaches the device of claim 20, wherein the adjustment calculation utilises at least one of the associated quality scores of the genome sequence read and/or (broadest reasonable interpretation of “and/or” is “or”; therefore, this element does not need to be mapped) estimations of a mutation between the reference genome corpus and a sample underlying the genome sequence read (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  the probability of a variant’s vector of covariate values is the score for the mutational estimate compared to the reference sequence).

Leighton and DePristo are in the same field of genomics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leighton to include the teachings of DePristo because a Bayesian approach makes better use of prior distributions (See DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration,” last line of the page).

As to claim 29, Leighton in view of DePristo teaches the device is further operable:
(i) to pre-select at least one success criterion (Leighton Para [0027]: pre-select a success criterion of a perfect hamming score), suitable for determining whether or not adjustments to quality scores of said genome sequence (Leighton Para [0027]: an imperfect hamming score triggers an adjustment to a smoothed quality score);
(ii) to calculate at least one candidate adjustment for quality scores of the genome sequence read (Leighton Para [0027]: calculate a smoothed quality score);
(iii) to determine if the pre-selected at least one success criterion has been met (Leighton Para [0027]: determine whether there is a perfect hamming score);
(iv) if the adjusted quality scores of the genome sequence read do not meet the pre-selected at least one success criterion, to perform given steps using different similarity criteria (Leighton Para [0027]: the Hamming score is not perfect, determine whether there is a Hamming distance of two read errors);
(v) if the adjusted quality scores of the genome sequence read meet the pre-selected at least one success criterion, to adjust the quality scores according to the calculation (Leighton Para [0027]: if the quality scores are not perfect, adjust the quality scores by smoothing).

As to claim 30, Leighton in view of DePristo teaches the of claim 20, wherein the device is operable to perform the search, wherein the device is operable:
(i) to partition the sequence of bases into a plurality of slots (Leighton Para [0022]: partition the sequence into a dictionary of k-mers);
(ii) to perform at least one lookup operation for at least one slot into the reference genome corpus to obtain one or more candidate n-mers codewords (Leighton Para [0029]: perform lookups operations for the k-mers during a binary search); and
(iii) to combine candidate n-mers from the at least one slot to obtain a list of results (Leighton Para [0027]: arranging k-mers according to a binary tree to represent results during lookups).

As to claim 31, Leighton in view of DePristo teaches the device of claim 30, wherein the device is operable to perform partitioning by utilising a Pigeonhole Principle (according to Applicant’s Para [0161], the Pigeonhole principle is that “for any codeword up to a Hamming distance N away, there must be one slot that does not contain a mismatch, namely is an exact match”; the Examiner interprets that the partitioning algorithm uses the Principle to indirectly motivate the method in Leighton Para [0024]; note that the claim does not recite that the steps of the Pigeonhole Principle are performed; instead the principle is in some way algorithmically utilized without limitations as to how the principle affects the steps that are performed) and to filter the list of results so as to exclude those not within the similarity criteria to search (Leighton Para [0024]: determine a small Hamming distance criteria while searching k-mers of a dictionary of Next-Generation-Sequencing data), wherein the slots are within a pre-determined range (Leighton Para [0026]: the k-mers for the dictionary may be a fixed width of 32 base pairs, which is a mathematical “range between 32 and 32 inclusive”) and the at least one lookup operation is performed as part of the search by utilising an index of n-mers within the reference genome corpus (Leighton Para [0029]: the lookup operation may use a binary search index).

As to claim 37, Leighton in view of DePristo wherein the device of claim 31, wherein the device is further operable:
(a) to arrange the index to comprise a primary index (Leighton Para [0029]: arrange the index to use a hash key for each k-mer);
(b) to partition the at least one slot into a fixed-width primary search key (Leighton Para [0029]: lexicographically arranging the hash keys) and non-fixed width secondary search key during the at least one lookup operation (Leighton Para [0029]: saving additional buckets for half of the k-mer for a binary search);
(c) to perform a primary lookup by utilising the fixed-width primary search key in the primary index to obtain primary search results (Leighton Para [0029]: perform a lookup by using a hash key); and
(d) to perform a secondary lookup based on the primary search results, using the secondary search key (Leighton Para [0029]: based on the hash key, perform a second lookup using the secondary binary search tree).

As to claim 39, Leighton teaches a method of generating output genomics data (Leighton Para [0022]: outputting adjusted Next-Generation-Sequencing reads) from biological genetic material (Leighton Para [0022]: from a species), wherein the method includes:
(Leighton Para [0022]: generate Next-Generation-Sequencing reads to read genetic material from a species), wherein the genome sequence read comprises at least one sequence of bases and associated quality scores (Leighton Para [0022]: the Next-Generation-Sequencing reads have bases and quality scores); and
using the processing hardware (Leighton Para [0038]: a computer) to process the genome sequence read (Leighton Para [0022]: for processing Next-Generation-Sequencing reads) to generate the output genomics data (Leighton Para [0022]: to output adjusted Next-Generation-Sequencing data), by:
(a) performing a search of the at least one sequence of bases in a reference genome corpus comprising n-mers from a reference genome, based upon a similarity criteria (Leighton Para [0024]:  determine a small Hamming distance criteria while searching k-mers of a dictionary of Next-Generation-Sequencing data and identifying k-mers based on the criteria that the Hamming distance is within a small distance from other k-mers);
(b) calculating an adjustment for one or more of the associated quality scores, based upon results of the search (Leighton Para [0024]: calculate a smoothed quality score, based on the similarity to the k-mers)…
(c) adjusting one or more of the associated quality scores according to the calculated adjustment from (b) (Leighton Para [0024]: smooth the quality score).
However, Leighton does not teach:

Nevertheless DePristo teaches:
wherein the adjustment calculation for a quality score associated with a base in the genome sequence read utilises a Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  a variational Bayes Gaussian mixture model corresponding to quality scores), wherein the Bayesian estimation utilises the results of the search (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  the probability of a variant’s vector of covariate values is the score for the mutational estimate compared to the reference sequence that is searched, such as searching HapMap3 data).
Leighton and DePristo are in the same field of genomics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leighton to include the teachings of DePristo because a Bayesian approach makes better use of prior distributions (See DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration,” last line of the page).

As to claim 58, Leighton in view of DePristo teaches a computer program product comprising a non-transitory computer-readable storage medium having (Leighton Para [0022]: outputting adjusted Next-Generation-Sequencing reads from a species to generate Next-Generation-Sequencing reads  having bases and adjusted quality scores; Leighton Para [0024]: determining a small Hamming distance criteria while searching k-mers of a dictionary of Next-Generation-Sequencing data and calculating a smoothed quality score; DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”:  a variational Bayes Gaussian mixture model corresponding to quality scores; the probability of a variant’s vector of covariate values is the score for the mutational estimate compared to the reference sequence that is searched, such as searching HapMap3 data).

As to claim 59, Leighton in view of DePristo teaches the device of claim 20, wherein the Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read comprises an estimation based on the n-mers found in the search to satisfy the similarity criterion (the Examiner interprets that a single-nucleotide polymorphism is a trivial species of the genus of “n-mers found in the search to satisfy the similarity criterion”; hence the Bayesian estimation of a specific single-nucleotide polymorphism satisfies the similarity criterion of a one-base Hamming distance; see DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration”), and an estimation of the contribution of all other n-mers in the (DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration” paragraph 2 under that section, last sentence: the Bayesian estimation involves prior probability distributions based on parameters of the single-nucleotide polymorphisms across the whole genome).

As to claim 60, Leighton in view of DePristo teaches the device of claim 21, wherein the device is operable to: 
determine the correspondence distance for the search in the reference genome corpus (Leighton Para [0024]: a correspondence similarity based on the number of bases that are different is a concept that is at once envisaged as the negative of the Hamming distance calculation), and/or (the broadest reasonable interpretation of “and/or” is “or”) wherein the correspondence distance is dependent on the expected sequencing error rate and the length of the read (this element is claimed in the alternative and does not need to be mapped).

As to claim 61, Leighton in view of DePristo teaches the device of claim 20, wherein the Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read depends on the probability that the base is a read error given the sequence of the read and the sequence of a candidate n-mer in the reference genome corpus identified in the search, and the probability of the sequence of the read given the sequence of the candidate n-mer (DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration”, first paragraph of that section:  the putative variants have SNP error covariate annotations that are applied to the Bayesian analysis using the Bayes Gaussian mixture model to estimate whether a putative variant is a true polymorphism rather than a sequencing error).

As to claim 62, Leighton in view of DePristo teaches the device of claim 61, wherein the probability that the base is a read error given the sequence of the read and the sequence of a candidate n-mer in the reference genome corpus identified in the search depends on the quality score associated with the base and a per-base probability of mutation (DePriston page 2 of the online methods, column 1, under “Multi-sample SNP calling”, first paragraph of that section:  the SNP calling step for the probability calculations depend on a quality score for the base and a per-based probability of being a true chromosomal base).

As to claim 63, Leighton in view of DePristo teaches the device of claim 20, wherein the calculation of the adjustment comprises the calculation of a new quality score for a base and the adjustment of a quality score comprises replacing the quality score with the new quality score if the new quality score is better than the old quality score (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”: the algorithm describes as “recalibration” of quality scores is an adjustment to formulate new quality scores to replace old quality scores).

(Leighton Para [0024]: a correspondence similarity based on the number of bases that are different is a concept that is at once envisaged as the negative of the Hamming distance calculation), and/or wherein the similarity criterion includes a Hamming-distance (Leighton Para [0024]:  Hamming Distance) or Edit-distance between n-mers of the reference genome corpus and the at least one sequence of bases (Leighton Para [0024]:  a Hamming distance is a special case of an Edit-distance, and a species anticipates a genus).

As to claim 65, Leighton in view of DePristo teaches the method of claim 64, further comprising determining the correspondence distance for the search in the reference genome corpus (Leighton Para [0024]: a correspondence similarity based on the number of bases that are different is a concept that is at once envisaged as the negative of the Hamming distance calculation; note that the Examiner interprets that a trivial instance of a high-correspondence is a single-nucleotide polymorphism), depending on the expected sequencing error rate and the length of the read (DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration”, first paragraph of that section:  the putative variants have SNP error covariate annotations that are applied to the Bayesian analysis using the Bayes Gaussian mixture model to estimate whether a putative variant is a true polymorphism rather than a sequencing error).

As to claim 66, Leighton in view of DePristo teaches the method of claim 39, wherein the Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read comprises an estimation based on the n-mers found in the search to satisfy the similarity criterion (the Examiner interprets that a single-nucleotide polymorphism is a trivial species of the genus of “n-mers found in the search to satisfy the similarity criterion”; hence the Bayesian estimation of a specific single-nucleotide polymorphism satisfies the similarity criterion of a one-base Hamming distance; see DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration”), and an estimation of the contribution of all other n-mers in the reference genome corpus (DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration” paragraph 2 under that section, last sentence: the Bayesian estimation involves prior probability distributions based on parameters of the single-nucleotide polymorphisms across the whole genome).

As to claim 67, Leighton in view of DePristo teaches the method of claim 39, wherein the Bayesian estimation of a likelihood of a sequencing error at the base given the sequence of the read depends on the probability that the base is a read error given the sequence of the read and the sequence of a candidate n-mer in the reference genome corpus identified in the search (the Examiner interprets that a single-nucleotide polymorphism is a trivial species of the genus of “n-mers found in the search to satisfy the similarity criterion”; hence the Bayesian estimation of a specific single-nucleotide polymorphism satisfies the similarity criterion of a one-base Hamming distance; see DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration”), and the probability of the sequence of the read given the sequence of the candidate n-mer (DePriston, page 2 of the online methods, column 2, under “Variant quality score recalibration”, first paragraph of that section:  the putative variants have SNP error covariate annotations that are applied to the Bayesian analysis using the Bayes Gaussian mixture model to estimate whether a putative variant is a true polymorphism rather than a sequencing error), wherein the probability that the base is a read error given the sequence of the read and the sequence of a candidate n-mer in the reference genome corpus identified in the search depends on the quality score associated with the base and a per-base probability of mutation (DePriston page 2 of the online methods, column 1, under “Multi-sample SNP calling”, first paragraph of that section:  the SNP calling step for the probability calculations depend on a quality score for the base and a per-based probability of being a true chromosomal base).

As to claim 68, Leighton in view of DePristo teaches the method of claim 39, wherein calculating the adjustment comprises the calculation of a new quality score for a base and adjusting the quality score comprises replacing the quality score with the new quality score if the new quality score is better than the old quality score (DePristo, page 2 of the online methods, column 2, under “Variant quality score recalibration”: the algorithm describes as “recalibration” of quality scores is an adjustment to formulate new quality scores to replace old quality scores).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,847,791 B2:  Consideration for double-patenting issues.
US-20160357812-A1:  Consideration for double-patenting issues.
US-20180101547-A1:  Consideration for double-patenting issues.
Yu, Y. William, Deniz Yorukoglu, and Bonnie Berger. "Traversing the k-mer landscape of NGS read datasets for quality score sparsification." In International Conference on Research in Computational Molecular Biology, pp. 385-399. Springer, Cham, 2014. (Year: 2014)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        April 30, 2021